{¶ 31} I concur in the majority's analysis and disposition of appellant's first assignment of error.
 {¶ 32} I further concur in the majority's disposition of appellant's second assignment of error. However, I disagree with the majority's decision to address the merits of appellant's arguments therein at this time. Given our disposition of appellant's first assignment of error, I would find appellant's second assignment of error to be premature.
 {¶ 33} Accordingly, I would reverse the trial court's decision and remand the case for further proceedings. However, I would not affirm, in part, the trial court's decision.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed in part, reversed in part and the matter is remanded to said court for further proceedings consistent with this opinion. Costs to be divided equally between the parties.